Citation Nr: 1222581	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  10-19 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss. 

2. Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied a petition to reopen a previously denied claim for service connection for right ear hearing loss, and further denied an original claim for service connection for left ear hearing. 

Through a May 2011 Supplemental Statement of the Case (SSOC), the RO has deemed reopened the claim for service connection for right ear hearing loss based on receipt of new and material evidence. That notwithstanding, the Board must determine whether to reopen the claim in the first instance, because this affects         the Board's legal jurisdiction to adjudicate the underlying claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

In September 2011, a videoconference hearing was held before a Veterans Law Judge (VLJ) of the Board. Relevant to this proceeding, in Bryant v. Shinseki,              23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of           (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R.                       § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Also at the hearing, the Veteran submitted additional evidence comprised of              VA and private audiologists' statements, along with a waiver of RO initial jurisdiction as the Agency of Original Jurisdiction (AOJ). The Board accepts this evidence for inclusion into the record. See 38 C.F.R. §§ 20.800, 20.1304 (2011).  

 
FINDINGS OF FACT

1. Through an October 2006 decision, the Board denied the Veteran's original claim for service connection for right ear hearing loss. He did not commence an appeal of that decision to the Court.

2. Since the time of the Board's initial decision, additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim.

3. The evidence in favor of determining that bilateral hearing loss causally relates to military service is at least evenly balanced with that which weighs against                   the Veteran's claim. 


CONCLUSIONS OF LAW

1. The Board's October 2006 decision denying service connection for right ear hearing loss became final. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2011);               38 C.F.R. §§ 3.104(a), 20.1100 (2011).
2. New and material evidence has been received to reopen the Veteran's previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for bilateral hearing loss. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

The Board is granting the benefits sought on appeal, through reopening the issue of service connection for right ear hearing loss, and then granting service connection for hearing loss as a condition involving both ears. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Petition to Reopen

Through a rating decision of June 2002, the RO denied the Veteran's claim for service connection for right ear hearing loss. The Veteran thereafter perfected         an appeal of this decision to the Board. (At that time, the auditory acuity in              the Veteran's left ear was at or near normal levels, and thus he did not pursue a claim for service connection for left-sided hearing loss.)

The Board considered and denied the claim for service connection for right ear hearing loss upon appellate review. In its stated rationale, the Board initially acknowledged that the Veteran now manifested right ear hearing loss, consistent with how hearing loss is defined for VA purposes under 38 C.F.R. § 3.385. 
However, the claim was denied on the basis that the most competent and probative evidence weighed against concluding that post-service right ear hearing loss was objectively causally related to the Veteran's military service. In so finding,           the Board considered competing medical opinions -- one a September 2003 private audiologist's statement in favor of a causal nexus to service, and the other a November 2003 VA Compensation and Pension examination that determined there was no such causal nexus relationship. The Board found the November 2003 VA examination report to be more persuasive for a variety of reasons, given its direct discussion of: (1) the in-service audiological history; (2) the notable time interval between military service and first diagnosis of hearing loss; and (3) the more recent diagnostic findings of a "moderate to profound mixed hearing loss with a large conductive component" which was contrary to a finding of noise-induced sensorineural hearing loss. Hence, the Board issued a denial of the Veteran's claim. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.1100

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

In connection with the instant petition to reopen, the Board has since considered the claims file with regard to whether there is any new source of evidence which substantiates the presence of a causal nexus between the Veteran's right ear hearing loss, and his military service. Indeed, there is additional documentation which lends overall support to the Veteran's case, the result of which his claim must be reopened.

To begin with, there is a July 2009 letter from a private physician Dr. J.C.J., presumably a general practitioner, expressing the conclusion that "it is more likely than not that [the Veteran's] high frequency hearing loss... [was] caused by his duties in the Air Force." A follow-up letter alleging much of the same was provided in July 2011.
The report of an October 2009 VA Compensation and Pension examination further states that "it is at least as likely as not that the Veteran's sensorineural hearing loss is due to acoustic trauma in service as an aircraft maintenance specialist."

In an August 2011 statement, a treating VA audiologist also expressed a favorable opinion on causation.

From the accumulated evidence since the Board's prior October 2006 decision, there are sufficient grounds upon which to find that there is both new and material evidence to reopen his claim for service connection for right ear hearing loss.     This additional evidence presents a reasonable possibility of substantiating the element of a causal nexus to military service. The fact that there is also now a March 2011 VA Compensation and Pension examination report that clearly weighs against service connection notwithstanding, the weighing of the competing evidence on the issue of causation is not to be done at this preliminary stage. See Wilkinson v. Brown, 8 Vet. App. 263, 270-71 (1995) (weighing of evidence is not permitted at the reopening stage, except in the very limited situation where the evidence is          "so overwhelmingly against the claim that regardless of new and probative evidence, there is no 'reasonable possibility' the claim could be allowed"). Moreover, for purposes of a petition to reopen, the credibility of the evidence proffered will be presumed. See Justus, supra.

Accordingly, on presentation of new and material evidence, the claim for service connection for right ear hearing loss is reopened. See 38 C.F.R. § 3.156(a).          The Board also finds that there is a sufficient basis to arrive at a final decision            on the Veteran's overall claim for service connection for bilateral hearing loss,           as indicated below, given the current record. 

Service Connection on the Merits

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are             26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Having reviewed the competent and probative evidentiary findings in this case,         the Board deems warranted a grant of service connection for the claimed condition of bilateral hearing loss. The Board reaches this determination upon conclusively weighing the several competent medical opinions which various evaluating treatment providers have offered, in regard to the most likely etiology of                  the Veteran's bilateral hearing loss. The resultant interpretation of the evidence on a longitudinal review is that the Veteran's hearing loss can be attributed to an incident of his military service. This award of benefits accounts for both the reopened claim of service connection for right ear hearing loss and original claim for the same, pertaining to the left side.  

As to the evidence before the Board, the Veteran's service treatment records (STRs) do not specifically reference instances of evaluation and treatment for hearing difficulty, or excessive noise exposure. Records do show that the Veteran underwent two audiograms during service for regular monitoring, related to his participation in the flight line. It was indicated that he always or frequently used          ear protection. Upon a military separation examination in September 1967,                     an audiogram revealed puretone audiometric thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
-10 (0)
0 (5)
LEFT
0 (15)
-10 (0)
-10 (-5)
-10 (0)
0 (5)

The Board notes that prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA). Those are the figures on the left in each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute  (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

Thereafter, in January 1974 the Veteran briefly enlisted in the Army National Guard. On an audiogram taken for purposes of that enlistment, the following results were obtained: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
15
15
LEFT
25
10
5
15
15

Meanwhile, the Veteran's Form DD-214, Report of Separation from Service           does reflect an in-service occupational specialty as an Aircraft Maintenance Specialist, in which capacity the Veteran maintains he sustained ongoing exposure to loud noise. 

The September 2003 statement of Dr. J.M., private audiologist, indicates that the Veteran's chief complaints were difficulty in understanding words and fluctuating ringing in the right ear. He gave a history of significant noise exposure during his military service as an Aircraft Maintenance Specialist in the Air Force, having spent most of his time on the flight line during Vietnam. His job was keeping multi-engine aircraft ready for round the clock service, which generally meant 12 hours a day, 7 days a week, and kept him in close proximity to the high noise levels of various aircraft and MA1A air starts. He was also responsible for checking and regulating the cabin pressure inside the aircraft, which entailed sitting through extreme and immediate pressure changes that made his ears pop. Following an audiometric evaluation, the diagnosis for the Veteran was a profound mixed hearing loss with tinnitus for the right ear and a mild hearing loss for the left ear. It was further opined that after reviewing service records and noting potential nose levels, it was as likely as not that the Veteran's hearing loss and tinnitus were the result of noise exposure while serving in the military.

Thereafter, the Veteran underwent a November 2003 VA Compensation and Pension examination by an audiologist. Following audiological evaluation,           the Veteran was diagnosed as having had a moderate to profound mixed hearing loss with a large conductive component in the right ear. In the left ear he was classified as having normal hearing sensitivity from 1000 through 4000 Hertz with a mild conductive hearing loss at 250 to 500 Hertz and 6000 to 8000 Hertz. The VA examiner indicated his review of the Veteran's claims file. It was concluded that based on the information from the claims file, the Veteran's bilateral hearing loss was not a service-connected hearing loss. In this regard, the Veteran had normal hearing when he was separated from the Air Force in October 1967, and normal hearing in relation to service with the National Guard. His hearing loss did not appear until August 1985 and it worsened by 2003. The one thing that was in the case history that the Veteran offered that might account for this hearing loss is he mentioned he had been thrown from horses numerous times and struck his head on one occasion when hit by a horse. This was an unusual shaped hearing loss,  inverted V, primarily a mixed hearing loss with a large conductive component.  According to the VA examiner, this was much more consistent with physical trauma like being thrown from a horse and was definitely not a service-connected hearing loss. Parenthetically, the Board notes that the Veteran has later reported that he was never thrown from a horse hitting his head after service. See VA From 21-4128, received in October 2009.  

In his July 2009, Dr. J.C.J, a private general practitioner, stated that while in the  Air Force the Veteran had served in aircraft maintenance, where he was exposed daily to repeated loud noises with aircraft engines. According to the physician, repeated loud noise exposure caused acoustic hearing trauma, leading to permanent hearing loss and tinnitus. The Veteran's audiograms documented high frequency sensorineural hearing loss in both ears. This type of loss was consistent with repeated loud noise exposure, such as the Veteran experienced on active duty.     The stated opinion was that it was more likely than not the Veteran's high frequency hearing loss and tinnitus were caused by his duties in the Air Force.

The Veteran underwent further VA examination in October 2009 by an audiologist. He recounted a similar history of excessive noise exposure during military service. After audiological evaluation, the diagnosis was right ear, profound mixed (sensorineural and conductive) hearing loss; and left ear mild sensorineural hearing loss. The VA examiner stated the opinion that it was at least as likely as not that the Veteran's sensorineural hearing loss was due to acoustic trauma in service as an aircraft maintenance specialist because hearing loss generally occurs as a direct result of exposure to high intensity sound from aircraft. 

The Veteran underwent VA re-examination in March 2011. The reported and documented audiological history were recounted. The diagnosis was bilateral hearing loss, with right ear, profound mixed (sensorineural and conductive) hearing loss; and left ear mild sensorineural hearing loss. The VA examiner then opined that it was less likely as not that the Veteran's hearing loss was due to in-service acoustic trauma as a jet engine mechanic. The opinion rationale noted that a review of the Veteran's STRs showed normal hearing sensitivity at the time of enlistment into military and at discharge. No shift in hearing sensitivity was found between entrance and discharge. Based on the Institute of Medicine Report on noise exposure in the military, noise-induced hearing loss occurred immediately and     did not have a delayed onset weeks, months, or years after the exposure events.         In addition, noise-induced hearing loss did not cause a mixed hearing loss. In fact, the Carhart Notch (better thresholds at 2000 Hertz compared to other frequencies) in the right ear was typically seen in individuals with otosclerosis - which was consistent with the information on the audiometric test in 1997 suggesting that the Veteran needed a "new stirrup" or hearing aids. The hearing loss in the left ear    was not present in 1997. On review of other clinical opinions, the October 2009 prior VA examiner stated that hearing loss was related to noise exposure, but had no information from the Veteran's service records to support her conclusion. Moreover, the July 2009 statement of Dr. J.C.J. incorrectly classified the Veteran's hearing loss as "high frequency sensorineural in both ears," which was not supported by audiometric documentation at any time between 1997 and now.             In fact, the Veteran's hearing loss in the left ear was a flat hearing loss, and the right ear was an unusual configuration and mixed. Both configurations were inconsistent with noise exposure of any kind (either occupational, military or recreational). Additionally, the fact that the Veteran's left ear hearing was normal in 1997              (23 years after his service ended) further weighed against his claim. 

Following this extensive new VA opinion, the Veteran provided a July 2011  follow-up letter from Dr. J.C.J. stating:

	Aircraft mechanics and troops returning from combat in Iraq and 
	Afghanistan have one thing in common: potential and long-term hearing 
	loss. A maintenance technician acting in such a cavalier manner could 
	likely "get away with" the absence of hearing protection for years
	...however, eventually there is a price to be paid. That will probably come
	as a shock to the aviation mechanic diagnosed as needing a hearing aid.
	Doctors believe chronic exposure to loud noises early in life is the main
	factor that contributes to hearing loss over time. Excessive loud noise 
	does not cause hearing loss immediately in most people. However, it can
	cause hearing loss and damage to the ears over time in years to come. 
	I believe [the Veteran's] hearing loss and tinnitus developed more likely 
	than not from his duties in the aircraft maintenance field in the Air Force,
	as hearing loss can take time to develop from chronic exposure to loud 
	noises. 

Also, an August 2011 statement from a VA treating audiologist indicates as follows:

	Chronic exposure to loud noises early in life as in the aircraft 
	maintenance field can be a factor that contributes to hearing loss over
	time. Excessive loud noise does not cause hearing loss immediately
	in most people. However, it can cause hearing loss and damage to the 
	ears over time in years to come. After review of the service of [the Veteran]
	I believe it is more likely than not his duties on active duty have 
	contributed to his problems with hearing loss and tinnitus today.

Given a thorough consideration of the foregoing, the Board concludes that there is a definitive basis in the evidence upon which to grant service connection for bilateral hearing loss. The determinative question upon which the medical evidence is in disagreement, but ultimately sufficiently supports this claim, is whether there is a causal relationship between post-service hearing loss and the Veteran's military service, i.e., a causal nexus to service. The elements of a current diagnosis of bilateral hearing loss (as that condition is defined under 38 C.F.R. § 3.385), and of competent reported in-service noise exposure in the capacity of an aircraft maintenance specialist are already established. The only remaining issue consists of that of medical nexus. Here, the competent evidence weighing both for and against the claim on this subject is at least evenly balanced -- in a state of relative equipoise -- under which circumstances reasonable doubt is to be resolved in the claimant's favor on the material issue in question. See 38 C.F.R. § 3.102. See also, Alemany v. Brown, 9 Vet App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In so finding, the Board accords significant probative weight to the September 2003 private audiologist's statement, describing continuous in-service noise exposure        on the flight line and regulating cabin pressure inside aircraft as the cause of subsequent hearing loss, with this assessment reportedly having been based in part on review of the Veteran's STRs. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider and evaluate the underlying basis of an opinion on a medical question, and determine whether to accept such an opinion under the circumstances). See also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). Apart from this evaluation, there are numerous other treatment providers who have concurred in the determination that the Veteran's hearing loss is a service-related condition, including the July 2011 private audiologist's opinion and August 2011 VA audiologist's opinion both describing the extent of the Veteran's noise exposure in service as well as the known long-term consequences of such noise exposure. Moreover, an October 2009 VA Compensation and Pension examination reached a similar conclusion as to the etiology of hearing loss. The Board recognizes that there is clearly contrary evidence of record, the most detailed assessment having been set forth following the March 2011 VA Compensation and Pension examination, which determined there was no causal nexus to service based on a medical records review during and since service, along with consideration of the type of hearing loss shown (apparently an unusual configuration, as opposed to a conventional high frequency sensorineural hearing loss typically associated with noise exposure). While this opinion offers a thorough rationale, it is worth noting that one other treatment provider has considered the Veteran to have had some of the high frequency hearing loss more typically associated with precipitating noise exposure. In sum, the evidence both for and against this claim as to a medical nexus determination is approximately balanced, in which case the claimant must prevail.

Consequently, resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is granted. 



ORDER

New and material evidence having been received, the petition to reopen service connection for right ear hearing loss is granted. 

Service connection for bilateral hearing loss is granted. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


